Citation Nr: 0005340	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-38 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from November 1964 to 
October 1966 and from April 1967 to December 1972.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a total disability 
evaluation based on individual unemployability.  

The case was previously before the Board in November 1996, 
when it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.


FINDING OF FACT

The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability (TDIU) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, Part 4, including § 4.16 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that due to his service-connected 
disabilities, recurrent dislocation of the left and right 
shoulders, a seizure disorder and chloracne, he is 
unemployable.

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991). That is, his assertion 
that his service-connected disabilities render him 
unemployable raises a plausible claim.  All relevant facts 
have been properly developed.  The VA has completed its duty 
to assist the appellant in the development of his claim.  See 
38 U.S.C.A. § 5107(a).  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  The provisions of 
38 C.F.R. § 4.16(a) (1999), establish, in pertinent part, 
that:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than the total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

The record must reflect some factor that takes a particular 
case outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose, 4 Vet. App. at 363.  A high rating in 
itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the can find employment" 
Ibid.  Moreover, the veteran's advancing age and non-service-
connected disabilities may not be considered.  See 38 C.F.R. 
§ 3.341(a) (1999); Van Hoose, 4 Vet. App. at 363; Hersey, 2 
Vet. App. at 94.  In determining whether a particular veteran 
is unemployable, the Board must also give full consideration 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(1999).  Furthermore, the Board must consider the effects of 
the veteran's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992).

In this case, the appellant's service-connected disabilities 
and current ratings are: recurrent dislocation of the left 
shoulder with traumatic arthritis and limitation of motion, 
rated as 20 percent disabling; recurrent dislocation of the 
right shoulder with traumatic arthritis, rated as 10 percent 
disabling; a seizure disorder, rated as 20 percent disabling; 
and chloracne as a residual of exposure to Agent Orange is 
noncompensable.  

Although the issue of increased ratings is not before the 
Board, the Board shall address the ratings assigned by the 
RO.

I.  Left and Right Shoulders

The VA examined the appellant in November 1993.  He did not 
show swelling of his shoulders and there was no muscle 
weakness.  The appellant had some deformity of his left 
scapular posteriorly that seemed like it was separated from 
the shoulder, greater than on the right side.  The examiner 
could not really determine what was causing this.  He had 
scars over both shoulders, which measured 13-cm in length and 
were black from the shoulders down.  The scars were well 
healed, flat and measured about a half inch in width from 
stretching of the scar.  

The appellant had diminished sensation to pinprick over both 
anterior and posterior shoulders.  The examiner could not 
determine a level.  It went all the way down to the midline 
of his back bilaterally.  It was more numb on the right side 
than on the left.  The appellant stated that the sensation to 
pinprick and to pinscratch over both upper extremities was 
diminished from normal.  The examiner indicated that this was 
normal compared with scratches on his abdomen.  

The appellant had normal strength in his arms, forearms, 
wrists and all of his fingers, with no evidence of any muscle 
weakness of either radion, median, musculo spiral or ulnae 
nerves.  Forward flexion was 0-165 degrees on the right and 
0-50 degrees on the left.  Abduction was 0-160 degrees on the 
right and 0-80 degrees on the left.  Internal rotation was 50 
degrees on the right and 50 degrees on the left.  External 
rotation was 80 degrees on the right and 40 degrees on the 
left.  

The November 1993 VA X-rays of the appellant's shoulders 
bilaterally showed arthritis of the left shoulder and 
arthritis of both of his acromioclavicular joints.  The 
diagnoses were arthritis of the left shoulder joint and 
bilateral acromioclavicular joints.  

The January 1997 VA examination report showed that the 
appellant had subjective complaints of pain in his shoulders 
and said that the left shoulder popped out of the joint at 
times.  He was able to get the shoulder back in place with 
self-movement.  The appellant had not had to have medical 
intervention to get the shoulder back in place.  He 
complained of pain in the left shoulder daily.  The right 
shoulder was painful occasionally.

The examination of the shoulders revealed no increased heat 
and no false motion with movement of either shoulder.  The 
range of motion of the right shoulder was forward elevation 
to 100 degrees, internal rotation could be to 54 degrees, 
external rotation was to 40 degrees and abduction was to 100 
degrees.  Range of motion of the left shoulder was forward 
elevation of 107 degrees; internal rotation to 75 degrees, 
external rotation to 42 degrees and abduction could be done 
to 100 degrees.  The appellant had decreased pain sensation 
noted in both hands.  The diagnoses were bilateral 
degenerative joint disease of both shoulders and arthralgia 
of both hands.

X-rays revealed degenerative changes in both shoulders with 
post surgical screws in the glenoids.  

The VA outpatient treatment records show that the appellant 
complained of shoulder pain, mainly on the right side, in 
January 1998.  He stated that the pain increased with 
lifting, that it started in December and became progressively 
worse.  The diagnostic impression was degenerative joint 
disease of the shoulders.  

The February 1999 VA outpatient treatment record indicated 
that the appellant complained of shoulder pain since 
December.  His extremities did not show any edema.  There 
were no chronic complaints or objective findings pertaining 
to the history of recurrent dislocations of the shoulders.  
The assessment was chronic shoulder pain, possibly 
degenerative joint disease.  

The March 1999 VA outpatient treatment records show that the 
appellant complained of chronic pain in his shoulders.  

The appellant's recurrent dislocation of the left shoulder 
with traumatic arthritis and recurrent dislocation of the 
right shoulder with traumatic arthritis is rated under 
Diagnostic Code 5203, which provides ratings for impairment 
of the clavicle or scapula.  Impairment with dislocation 
requires a 20 percent evaluation for either the major or 
minor shoulder.  Impairment of the clavicle or scapula with 
nonunion and with loose movement requires a 20 percent 
evaluation for either the major or minor arm.  Impairment of 
the clavicle or scapula without loose movement requires a 10 
percent evaluation for either the major or minor arm.  
Impairment of the clavicle or scapula with malunion of the 
clavicle or scapula warrants a 10 percent evaluation.  The 
disability may be rated on impairment of function of the 
contiguous part.  38 C.F.R. § 4.71a (1999).  

The appellant's current rating is 20 percent for the left 
shoulder and 10 percent for the right shoulder.  The 
appellant is already in receipt of the highest evaluation 
under Diagnostic Code 5203 for the left shoulder.  The 
evidence does not demonstrate that a higher evaluation is 
warranted for the right shoulder under Diagnostic Code 5203.  
The January 1997 VA examination of the shoulders revealed no 
increased heat and no false motion with movement of either 
shoulder.  The February 1999 VA outpatient treatment record 
indicated that the appellant's extremities did not show any 
edema.  There were no objective findings pertaining to the 
history of recurrent dislocations of the shoulders.  With 
regard to the right shoulder, impairment of the clavicle or 
scapula with dislocation or with nonunion and loose movement 
has not been shown.  

A 20 percent disability evaluation is warranted for 
limitation of motion of the major or minor arms when motion 
is possible to the shoulder level.  A 30 percent evaluation 
requires that motion be limited to a point midway between the 
side and shoulder level for the major arm.  A 20 percent 
evaluation requires that motion be limited to a point midway 
between the side and shoulder level for the minor arm.  A 40 
percent disability evaluation is warranted for limitation of 
motion of the major arm to 25 degrees from the side.  A 30 
percent disability evaluation is warranted for limitation of 
motion of the minor arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

The January 1997 VA examination report showed that the 
appellant's range of motion of the right shoulder was forward 
elevation to 100 degrees, internal rotation could be to 54 
degrees, external rotation was to 40 degrees and abduction 
was to 100 degrees.  Range of motion of the left shoulder was 
forward elevation of 107 degrees; internal rotation to 75 
degrees, external rotation to 42 degrees and abduction could 
be done to 100 degrees.  The appellant's bilateral shoulder 
disability does not meet the criteria for a higher evaluation 
under Diagnostic Code 5201.  He does not have limitation of 
motion of the major or minor arms when motion is possible to 
the shoulder level or limitation of motion to a point midway 
between the side and shoulder level for the major arm.  The 
evidence does not show limitation of motion of the major arm 
to 25 degrees from the side or limitation of motion of the 
minor arm to 25 degrees from the side.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain, which is contemplated 
by the 20 percent evaluation for the left shoulder and the10 
percent evaluation for the right shoulder.  See 38 C.F.R. § 
4.59 (1999).  The appellant's left and right shoulders were 
examined in January 1997 by a VA examiner.  The examination 
of the shoulders revealed no false motion with movement of 
either shoulder.  Weakened movement, excess fatigability or 
incoordination was not noted.  See 38 C.F.R. §§ 4.40, 4.45 
(1999).  Forward elevation of the right shoulder was to 100 
degrees, internal rotation was to 54 degrees, external 
rotation was to 40 degrees and abduction was to 100 degrees.  
Forward elevation of the left shoulder was to 107 degrees, 
internal rotation was to 75 degrees, external rotation was to 
42 degrees and abduction was to 100 degrees.  

II.  Seizure Disorder

In February 1992 the appellant was seen by a private 
physician for follow-up for a seizure disorder.  He was alert 
and doing well.  The appellant had not had a seizure lately.  
His medication was continued.  In February 1994 the appellant 
reported that he had not had any seizures.  

In May 1994 the appellant stated that he had not had a 
seizure in months.  

The treatment records from Dr. Lett showed that the appellant 
was followed for seizures.  He was noted to be doing well on 
his last visit in December 1996.  

At the January 1997 VA examination the appellant reported 
that he still had seizures but that he continued to drive a 
car.  He was on Dilantin for his seizures.  No other 
objective findings regarding seizures were noted.  The 
diagnosis was seizure disorder.  

In February 1999 the appellant reported that his last seizure 
was in 1990.  

The appellant is evaluated under Diagnostic Code 8910 for 
epilepsy, grand mal.  This Diagnostic Code directs rating 
under the General Rating Formula for Major and Minor 
Epileptic Seizures.  For major and minor epileptic seizures 
averaging at least 1 major seizure per month over the last 
year (100 percent); averaging at least 1 major seizure in 3 
months over the last year or more than 10 minor seizures 
weekly (80 percent); averaging at least 1 major seizure in 4 
months over the last year or 9 to 10 minor seizures per week 
(60 percent); for at least 1 major seizure in the last 6 
months or 2 in the last year or averaging at least 5 to 8 
minor seizures weekly (40 percent); for at least 1 major 
seizure in the last 2 years or at least 2 minor seizures in 
the last 6 months (20 percent); or for a confirmed diagnosis 
of epilepsy with a history of seizures (10 percent).  
Explanatory notes provide that when continuous medication is 
shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  This rating is not to be 
combined with any other rating for epilepsy.  There will be 
no distinction between diurnal and nocturnal major seizures.  
A major seizure is characterized by the generalized tonic- 
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  38 C.F.R. § 4.124a, Diagnostic Code 
8910 (1999).  

The appellant is currently rated at 10 percent for his 
seizure disorder.  When continuous medication is shown 
necessary for the control of epilepsy, the minimum evaluation 
will be 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8910 
(1999).  A private physician saw the appellant in February 
1992 for follow-up for a seizure disorder.  The appellant's 
medication was continued.  At the January 1997 VA examination 
the appellant was on Dilantin for his seizures.  The 
appellant's seizure disorder does not warrant a higher 
evaluation.  In February 1992 the appellant reported that he 
had not had a seizure lately.  In 1994 the appellant stated 
that he had not had a seizure in months.  In February 1999 
the appellant reported that his last seizure was in 1990.  A 
higher evaluation requires at least 1 major seizure in the 
last 2 years or at least 2 minor seizures in the last 6 
months or at least 1 major seizure in the last 6 months or 2 
in the last year or averaging at least 5 to 8 minor seizures 
weekly.  The appellant's seizure disorder is not shown to 
warrant a higher evaluation.  Although he has implied that 
there are continuing seizures, he has not described the 
nature or frequency of the incidents.  We conclude that the 
preponderance of the evidence establishes that seizures have 
not occurred in years and that they are well controlled with 
medication.

III.  Chloracne

In December 1991 the appellant was seen by a private 
physician for skin lesions on his right hand.  The laboratory 
of surgical pathology report showed a hyperkeratotic skin 
fragment and subcutaneous tissue measuring 1.2 x .5 x .2 cm., 
which was bise ted and submitted in toto.  The diagnosis was 
chronic dermatitis.  The appellant was also seen for removal 
of lesions on his left hand in December 1991.  

The appellant's chloracne is rated as analogous to eczema.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant, is assigned a 50 percent rating.  When with 
exudation or itching constant, extensive lesions or marked 
disfigurement a 30 percent evaluation is warranted.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is assigned.  
With slight, if any, exfoliation, exudation or itching, of on 
a non-exposed surface or small area, a noncompensable rating 
is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).

The appellant's chloracne has been assigned a noncompensable 
rating.  The December 1991 private medical records did not 
show exfoliation, exudation or itching.  A hyperkeratotic 
skin fragment and subcutaneous tissue was indicated on an 
exposed surface.  However, the area was small.  The evidence 
does not show exfoliation, exudation or itching involving an 
exposed surface or extensive area therefore a higher 
evaluation is not warranted.  

IV.  Analysis of the issue on appeal

The appellant has asserted that his service-connected 
disabilities prevent him from working and warrant a total 
disability evaluation based on individual unemployability.  
It is well established that a claim does not, of itself 
establish entitlement.  Most recently, the United States 
Circuit Court of Appeals for the Federal Circuit held that a 
bald, unsubstantiated claim is not enough.  There must be 
some evidence to support the claim.  See Glover v. West, 185 
F.3d 1328 (1999).  Here, there is evidence that the service-
connected disabilities produce some impairment; and the 
appellant is rated based on that impairment.  

In his April 1992 claim for total disability evaluation based 
on individual unemployability the appellant indicated that he 
had completed two years of college education and listed 
occupational experience in shipping and receiving, sales, as 
a collector for a home appliance company and in maintenance.  
He indicated that he has training as a meat cutter.  The 
appellant reported that he last worked full time in March 
1987, and that was as a salesman.  

Under 38 U.S.C.A. § 4.16(a) if there is only one disability, 
this disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  The appellant's recurrent dislocation 
of the left is rated as 20 percent disabling and his 
recurrent dislocation of the right shoulder is rated as 10 
percent disabling.  The appellant's seizure disorder is rated 
as 20 percent disabling and his chloracne as a residual of 
exposure to Agent Orange is assigned a noncompensable 
evaluation.  None of the appellant's disabilities are ratable 
at 40 percent or more and he does not have a combined rating 
of 70 percent or more.  The criteria of 4.16(a) have not been 
met.  

The Board has considered the provisions of 4.16(b).  The RO 
discussed sending the case to the Director of Compensation 
and Pension Services in the April 1999 Supplemental Statement 
of the Case.  However, the RO determined that there were no 
exceptional factors or circumstances associated with the 
appellant's disabilities.  The Board notes that the appellant 
has a non-service connected psychiatric disorder.  For the 
purposes of TDIU non-service connected disabilities can not 
be considered.  38 C.F.R. §§ 4.14, 4.16(a).  

The January 1997 VA examiner opined that employment was 
limited by the history of seizures, which according to the 
appellant, were still occurring.  The examiner stated that 
the appellant should not operate a vehicle or machinery or 
climb to heights or other activities where a seizure would 
result in harm to himself or to others.  With the decreased 
range of motion and the degenerative joint disease of both 
shoulders following bilateral shoulder surgery, the appellant 
gave a history of what sounded like partial intermittent 
dislocation of the left shoulder.  The examiner opined that 
because of these problems with is shoulders, the appellant 
would have difficulty performing manual labor.  He stated 
that the appellant could probably do some type of sedentary 
job but would find difficulty doing manual labor.  

The appellant has a high school education, 2 years of college 
and additional training in meat cutting.  Reliable evidence 
establishing that he is unemployable has not been presented.  
Rather, the competent evidence reflects that the veteran 
remains capable of performing sedentary labor.

The medical reports are more probative than the appellant' s 
unsupported opinion.  The medical information forms a 
preponderance of evidence which demonstrates that the 
appellant's service-connected disabilities do not prevent him 
from performing work commensurate with his education and 
experience.  The VA examiner has opined that because of the 
problems with is shoulder; the appellant would have 
difficulty performing manual labor.  He stated that the 
appellant could probably do some type of sedentary job but 
would find difficulty doing manual labor.  This is the most 
probative evidence.  

The Board is under an obligation to weigh and balance the 
evidence.  The Board has had an opportunity to review the 
entire file.  The preponderance of reliable evidence 
establishes that the appellant is not unemployable due to 
service connected disabilities.


ORDER

A total disability rating based upon individual 
unemployability (TDIU) is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

